DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Response to Amendment
This office action is in reply to Applicant’s amendment dated 11/29/2021.
Claims 1, 7 and 14 have been amended.
Claims 1, 3-7, 9-14 and 16-22 are pending examination.

Response to Arguments
Applicant Arguments/Remarks, filed 11/29/2021, with respect to 35 U.S.C. §112 rejection of independent claims have been fully considered and are persuasive.  The 35 U.S.C. §112 rejection of independent claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-7, 9-14 and 16-22 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
The invention is generally directed towards classifying application based on mobile device log data, network log data and application information from a digital distributor service and enforce policies on the classified application. Regarding independent claims 1, 7 and 14, the prior arts of record fails to teach or fairly suggest a method, a system and computer program product for, “…receive the Mobile Device (MD) log data… receive network log data…generate combined log data associated with the application by combining the MD log data and the network log data, the application not being previously associated with a unique signature;…determine a classification of the application based, at least in part, on the at least one matching pattern in the combined log data, and on at least one additional matching pattern in additional combined log data, the additional combined log data comprising the combined log data and application information from a digital distribution service;…”.
The closest prior art. Annan et al. US 2014/0036697 teaches monitors a plurality of mobile device installed applications that run on the mobile device and the mobile device installed applications' traffic. … the traffic monitoring application identifies the mobile device installed applications responsible for traffic that is excessive or unnecessary [⁋ 0005]. …traffic may be analyzed to determine the relatively high traffic that affects network usage. … the applications responsible for relatively high traffic on the mobile phone may be identified [⁋ 0047]. Aggregate the information to obtain average traffic usage patterns for the applications, and to compare traffic usage for the same application on different mobile phones or between similar but different applications on the mobile phones… The traffic management server may identify the applications responsible for relatively high traffic [⁋ 0050]. 
…generate combined log data associated with the application by combining the MD log data and the network log data, the application not being previously associated with a unique signature;…determine a classification of the application based, at least in part, on the at least one matching pattern in the combined log data, and on at least one additional matching pattern in additional combined log data, the additional combined log data comprising the combined log data and application information from a digital distribution service;” as claimed in the independent claims.
Other prior art. Apostolopoulos et al. US 2020/0044927: Behavioral Based Device Clustering is clustering of devices in a network according the behavior of the devices [⁋ 0205]. process events in a network traffic log and classify devices into device groups based on the events [⁋ 0211]. Events is a recordation of an action performed by one or more devices. The events include a network traffic log having network traffic log. The network traffic log is a recording of traffic events in the network [⁋ 0217]. additional data sources may be used by the classifier. the additional data may include …various types of application logs. Application logs, such as database logs may be used to provide information about the applications that are executing on each device [⁋ 0218].  The traffic behavior stage includes functionality to group devices using the traffic behavior subsets of the aggregated feature matrix. The application behavior stage includes functionality to group 
Basically Apostolopoulos teaches clustering devices into device groups according to behavior groups. Apostolopoulos does not teach “…generate combined log data associated with the application by combining the MD log data and the network log data, the application not being previously associated with a unique signature;…determine a classification of the application based, at least in part, on the at least one matching pattern in the combined log data, and on at least one additional matching pattern in additional combined log data, the additional combined log data comprising the combined log data and application information from a digital distribution service;”

Other prior art. Julkunen et al. US 9323643: classifying the features of the plurality of historical apps into a plurality of feature groups [C.2:L9-13]. retrieving other data related to the plurality of historical apps. …the other data includes at least one of: genre data, commercial sales data, marketing data, ranking data, user review, customer and consumer survey data. …the other data is retrieved from one or more external information sources via information crawling. As an example, the external information sources include application distribution platforms, namely "App Stores" [C:5:L.56-65]. for a given app, classification of features of the given app is performed within a given genre to which the given app belongs [C.6:L.45-47].
Julkunen classifying the features of the plurality of apps into a plurality of feature groups. Julkunen does not teach “…generate combined log data associated with the application by combining the MD log data and the network log data, the application not being previously associated with a unique signature;…determine a classification of the application based, at least in part, on the at least one matching pattern in the combined log data, and on at least one additional matching pattern in additional combined log data, the additional combined log data comprising the combined log data and application information from a digital distribution service;”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE LEONARD BARRY/          Primary Examiner, Art Unit 2448                                                                                                                                                                                              
/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448